Exhibit 10.3
AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This amendment (this “Amendment”) is effective as of the 24th day of
November, 2010, and is made by and between Yadkin Valley Bank & Trust Company, a
North Carolina banking corporation (the “Bank”), and Joseph H. Towell, an
individual resident of North Carolina (the “Officer”).
     WHEREAS, the Officer and the Bank entered into an employment agreement,
dated May 20, 2008, whereby the Officer agreed to serve as an Executive Vice
President of the Bank, and the Officer and the Bank entered into an amended and
restated employment agreement, effective March 19, 2009, whereby the Officer
agreed to accept a transfer of duties and to serve as the Executive Vice
President and Chief Administrative Officer/Chief Credit Officer for both the
Bank and Yadkin Valley Financial Corporation, a North Carolina corporation and
bank holding company for the Bank (the agreements are collectively referred to
hereinafter as the “Agreement”);
     WHEREAS, on August 25, 2010 the Officer agreed to accept a transfer of
duties and to serve as the President and Chief Operating Officer for the Bank;
     WHEREAS, the parties desire to revise the Agreement to provide the Officer
with family medical coverage such as provided for other senior executive
officers of the Bank;
     WHEREAS, the parties desire to amend the Agreement provide the Officer with
an automobile allowance; and
     WHEREAS, the parties further desire to extend the term of the Agreement
from 12 to 36 months.
     NOW, THEREFORE, the Bank and the Officer do hereby agree as follows:

  1.   Paragraph 1 of this Agreement is hereby deleted in its entirety and
replaced with the following:         1. Employment. The Bank agrees to continue
to employ the Officer and the Officer agrees to continue to accept employment
upon the terms and conditions stated herein as the President and Chief Operating
Officer of the Bank. The Officer shall render such administrative and management
services to the Bank as are customarily performed by persons situated in a
similar executive capacity. The Officer shall promote the business of the Bank,
including being active in at least one civic organization in Iredell County, and
perform such other duties as shall, from time to time, be reasonably assigned by
the Chief Executive Officer. Upon the request of the Chief Executive Officer of
the Bank, the Officer shall disclose all business activities or commercial
pursuits in which Officer is engage, other than Bank duties.     2.  
Paragraph 4(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:         (a) The Bank shall provide family medical and dental
coverage for the Officer and the Officer shall also be entitled to participate
in any plan relating to health insurance, deferred compensation, stock options,
stock purchases, pension, thrift, profit sharing, group life insurance,
disability coverage, education, or other retirement or employee benefits that
the Bank has adopted, or may adopt from time to time, for the benefit of its
employees generally, subject to the eligibility rules of such plans. Any options
or similar awards shall

 



--------------------------------------------------------------------------------



 



      be issued to the Officer at an exercise price of not less than the stock’s
current fair market value (as determined in compliance with Treasury Regulation
§ 1.409A-1(b)(5)(iv)) as of the date of grant, and the number of shares subject
to such grant shall be fixed on the date of grant.     3.   The following
provision is hereby added to the Agreement as Paragraph 4(c):         (c) The
Bank shall provide the Officer with the use of a late model automobile suitable
to the status of the Officer of a type and for lease terms to be approved the
Compensation Committee of the Bank. The Bank shall pay for all reasonable
expenses, including, but not limited to, insurance coverage and gasoline, by the
Officer in connection with the operation and maintenance of such automobile.
Replacement of the automobile shall be made only with the approval of the
Directors and in accordance with the policies of the Bank in effect from time to
time relating to the replacement of automobiles. Alternatively, at the Bank’s
sole discretion, the Bank shall pay the Officer an automobile allowance
sufficient to provide the Officer with a late model automobile suitable to the
status of the Officer and to reimburse him for all reasonable expenses,
including insurance coverage and gasoline, by the Officer in connection with the
operation and maintenance of such automobile, which shall be paid in cash no
less frequently than monthly.     4.   Paragraph 5 of the Agreement is hereby
deleted in its entirety and replaced with the following:         5. Term. The
initial term of employment under this Agreement shall be for the period
commencing upon the effective date of this Agreement and ending three calendar
years from the effective date of this Agreement. On each anniversary of the
effective date of this Agreement, the term hereof shall automatically be
extended for an additional one year period beyond the then effective expiration
date unless written notice from the Employer or the Officer is received 90 days
prior to such anniversary advising the other that this Agreement shall not be
further extended; provided that the Directors shall review the Officer’s
performance annually and make a specific determination based on such reviews
whether to renew this Agreement prior to the 90 days’ notice.     5.   All other
terms and conditions of the Agreement, except as modified herein, shall remain
in full force and effect and shall be binding on the parties hereto, their
heirs, successors and assigns.

(Signatures appear on the following page.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first above written.

                  ATTEST:       YADKIN VALLEY BANK & TRUST COMPANY
 
               
By:
  /s/ Patricia H. Wooten       By:   /s/ William A. Long
 
                Name: Patricia H. Wooten       Name: William A. Long            
Title: Chief Executive Officer
 
                            OFFICER
 
                            /s/ Joseph H. Towell                          
Joseph H. Towell

 